PER CURIAM.
The only assignment of error mentioned in the brief Is as follows: “The only error assigned to which we now desire to direct the attention of the court is that the court erroneously charged the jury as to the law in the case.” The assignment then quotes that part of the charge complained of. An examination of the record shows that the plaintiff in error, the defendant below, presented no requests to charge, and took no excentions to the charge as given. The judgment of the court below is affirmed, with costs.